Citation Nr: 0708073	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-18 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement of a total rating based on individual 
unemployability.

2.  Entitlement to a temporary total evaluation due to 
hospitalization.


REPRESENTATION

Appellant represented by:	W. T. Gamble III, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran entitlement to 
individual unemployability, and a September 2003 decision of 
that same RO that denied the veteran's claim of entitlement 
to a temporary total evaluation due to hospitalization.  The 
veteran failed to report for a scheduled hearing in December 
2006.


FINDINGS OF FACT

1.  The veteran's primary work experience is in a tire 
factory; he has an 11th grade education and, possibly, a GED.  

2.  The veteran is currently service connected at a 20 
percent evaluation for a back strain, and at a 0 percent 
evaluation for hearing loss.  The veteran's service connected 
disabilities alone do not preclude him from securing or 
following a substantially gainful occupation.

3.  The period of hospitalization in March 2003 was for 
treatment of nonservice-connected disabilities, specifically, 
a left knee disability, and was for less than the 21 days 
required in the regulation for legal entitlement to this 
benefit.


CONCLUSION OF LAW

1.  The criteria for a total rating based on individual 
unemployability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

2.  The criteria for a temporary total evaluation based on a 
period of VA hospitalization in March 2003 are not met.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.29 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  VA is required to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2003, 
November 2003, and March 2004.  The originating agency 
specifically asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board also points out that the veteran 
was sent a letter explaining Dingess to him in March 2006.  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Entitlement to a total disability rating based on individual 
unemployability.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If there is only 
one such disability, this shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 U.S.C.A. § 1155, 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

The veteran does not meet the schedular requirements for 
consideration of a TDIU as none of his disabilities are rated 
at least 40 percent or more and his combined evaluation is 
less than 70 percent.  He is service-connected for a low back 
strain, evaluated as 20 percent disabling, and for hearing 
loss as a noncompensable level.  As there is not one 
disability rated as 40 percent or more, and his combined 
evaluation is 20 percent, he fails to the meet the percent 
requirements of 4.16(a).

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).  

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, his education, and his employment 
history when determining if he is unable to work.

Reviewing the evidence of record, the veteran has an 11th 
grade education and, possibly, a GED.  He last worked in 1985 
for a tire company as a machinist technician operator.  As 
noted above, the veteran is currently service connected at a 
20 percent evaluation for a low back strain, and a 
noncompensable evaluation for hearing loss.  The veteran's 
most recent VA examination of the spine, dated January 2002, 
noted no tenderness of the spine, pain on extreme ranges of 
motion only, and slight limitation of motion, with no 
evidence of lumbosacral radiculopathy.

In a report of VA private outpatient treatment dated July 
2002, the physician indicated that the veteran was totally 
and permanently unable to work because of his physical 
problems and his mental problems, as well as the strong 
medication he takes to control his psychosis.

In a report of VA outpatient treatment dated August 2002, 
another VA physician indicated that the veteran was seen that 
day primarily to get a statement regarding his disability.  
The physician indicated that, considering the veteran's 
history of chronic paranoid schizophrenia and chronic low 
back and neck pain, as well as a history of hypertension, the 
veteran was found to be permanently not employable.

In another report of VA outpatient treatment dated August 
2002, a third VA physician indicated that, because the 
veteran has multiple medical problems, including spinal 
stenosis of the lumbar spine, cervical spinal stenosis and 
disc protrusion and also schizophrenia and hypertensive 
vascular disease, he would never be a gainful employee and it 
would be very difficult for him to get a job.  He considered 
the veteran totally disabled from any employment.

The Board notes with interest a report of private treatment 
dated August 2003 which indicated that the veteran did not 
give his full effort during testing, and was felt to have a 
nonorganic source of back pain.  

The preponderance of the evidence of record indicates that 
the veteran is not precluded from working due to his service-
connected disabilities alone.  While the veteran has been 
found to be unemployable, and that unemployability has been 
based, in part, on the veteran's low back disability, the 
veteran has been found to be unemployable due to this 
disability and a number of other serious nonservice related 
disabilities, including a cervical spine disorder, a knee 
disorder, and a severe mental disorder.  Therefore, a total 
disability rating based on individual unemployability is not 
warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16(b).  While the 
veteran clearly does have some level of impairment in his 
employment due to his service connected low back disability, 
the level of impairment is adequately reflected in the 
current level of disability the veteran is receiving.   

The RO determined that the veteran was not unemployable due 
to his service-connected disabilities and decided not to 
refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved and a total disability rating based on individual 
unemployability is not warranted.  38 U.S.C.A. § 5107(b).

Entitlement to a temporary total evaluation due to 
hospitalization

The veteran contends that he is entitled to a temporary total 
rating based on a period of VA hospitalization from March 7, 
2003, to March 26, 2003.  The Board notes again that the 
veteran's only service connected disabilities are a low back 
strain, currently evaluated as 20 percent disabling, and high 
frequency hearing loss, currently evaluated as noncompensably 
disabling.

VA regulations provide that a total disability rating will be 
assigned without regard to other provisions of the VA 
Schedule for Rating Disabilities (Rating Schedule) when it is 
established that a service-connected disability has required 
hospital treatment in a VA or approved hospital for a period 
in excess of 21 days.  38 C.F.R. § 4.29 (2006).

In this case, the veteran was hospitalized and treated for a 
nonservice connected disability, which would preclude a 
temporary total evaluation.  Even if the veteran were being 
treated for a service connected disability, the veteran's 
period of hospitalization did not exceed 21 days, the period 
required by law to be eligible for a temporary total 
evaluation under 38 C.F.R. § 4.29.

In a case where the law and not the evidence is dispositive 
of the claim, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  






ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.

Entitlement to a temporary total evaluation due to 
hospitalization is denied.




_____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


